Citation Nr: 1329844	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of service connection for hearing loss is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for hearing loss was severed in an October 2006 rating decision. 

2.  Evidence received since the October 2006 rating decision is not duplicative or cumulative of evidence previously submitted and raises a reasonable possibility of substantiating the claim for service connection for hearing loss following proper development.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision severing service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.1103 (2012).

2.  As evidence received since the October 2006 rating decision is new and material, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for hearing loss and remands it for further development.  Therefore, discussion of VA's duty to notify and assist is not necessary as no prejudice to the Veteran can result at this time.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  

In October 2006, the RO severed service connection for hearing loss on the basis of medical evidence reporting an extensive history of industrial noise exposure and linking that exposure to the Veteran's hearing loss.  In April 2008, the Veteran submitted an article on noise exposure during military service written by the chief research and development officer for the Veterans Health Administration (VHA).  In the article, the physician asserts that even a single gunshot may damage the inner ear's hair cells and cause hearing loss.  

This evidence is new, as it was not previously submitted, and material as it tends to show that the relative duration of noise exposure in service compared to post-service noise exposure is not determinative on the issue of whether there is a causal link between military noise exposure and hearing loss.  38 C.F.R. § 3.156(a) (2012).  The article is not cumulative or redundant of evidence already of record at the time of the previous final decision, raises a reasonable possibility of substantiating the claim following proper development, and contributes to a more complete picture of the effects of exposure to gunfire in service.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  As new and material evidence has been submitted, service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hearing loss is reopened. 


REMAND

The March 2010 statement of the case (SOC) shows that VA treatment records dated through December 2009 were considered, but no VA treatment records dated later than December 2007 are currently present in the claims folder or electronic records file.  On remand, the Veteran's outstanding VA audiological treatment records should be obtained and associated with the record.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003).  Following review of the lay and medical evidence, a VA medical opinion on the existence of any link between military noise exposure and hearing loss and complete rationale should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records from the VA Healthcare System in Upstate New York.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Following review of the claims file and a copy of this remand, obtain the following medical opinions from a VA audiologist or other appropriate specialist. 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss began during active service? Consider and discuss the Veteran's spouse testimony on the existence of behaviors that indicated hearing loss, like tilting his head toward the favored right now, in 1962.

(b) Is it at least as likely as not (50 percent or greater probability) that there is a causal connection between the Veteran's hearing loss and noise exposure from frequent high-caliber gun fire? 

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must identify the relevant facts and fully explain how those facts support the examiner's conclusions as opposed to the opposing medical opinions present in the record. 

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


